Name: Commission Regulation (EC) No 1704/98 of 30 July 1998 determining the extent to which import licence applications submitted in July 1998 under the tariff quotas for beef provided for by Regulation (EC) No 1926/96 for Estonia, Latvia, and Lithuania may be accepted
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 31. 7. 98L 214/60 COMMISSION REGULATION (EC) No 1704/98 of 30 July 1998 determining the extent to which import licence applications submitted in July 1998 under the tariff quotas for beef provided for by Regulation (EC) No 1926/96 for Estonia, Latvia, and Lithuania may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1267/ 98 of 18 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania (1), and in particular Article 3(3) thereof, Whereas Article 1(1) and (3) of Regulation (EC) No 1267/ 98 fixes the quantities of fresh, chilled and frozen beef and veal originating in Lithuania, Latvia and Estonia and of processed products originating in Latvia which may be imported on special terms during the period 1 July to 31 December 1998; whereas no applications were submitted for import licences for beef and veal or processed prod- ucts; Whereas Article 1(3) of Regulation (EC) No 1267/98 states that if, during the period 1 July 1998 to 30 June 1999, the quantities for which applications for import licences are submitted for the first period are less than the quantities available, the balances are to be added to the quantities available for the following period; whereas, in view of the quantities remaining in respect of the first period, the quantities available for the three countries concerned for the second period running from 1 January to 30 June 1999 should be determined, HAS ADOPTED THIS REGULATION: Article 1 1. No applications for import licences were submitted for the period from 1 July to 31 December 1998 under the import quotas referred to in Article 1(1) of Regulation (EC) No 1267/98. 2. The quantities available for the period referred to in Article 1(3) of Regulation (EC) No 1267/98 running from 1 January to 30 June 1999 shall be: Ã¯ £ § 1 725 tonnes for meat falling within CN codes 0201 and 0202 originating in Lithuania, Latvia and Estonia, Ã¯ £ § 230 tonnes for products falling within CN code 1602 50 10 originating in Latvia. Article 2 This Regulation shall enter into force on 31 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 175, 19. 6. 1998, p. 11.